CASANUEVA, Acting Chief Judge.
Gregory Dinnocenzo has appealed from his conviction and sentence for burglary of an unoccupied dwelling. He asserts that the imposition of an enhanced penalty pursuant to the Prison Releasee Reoffender Act (PRRA), section 775.082(9)(a)(l), Florida Statutes (2000), was erroneous. In State v. Huggins, 26 Fla. L. Weekly S174, — So.2d -, 2001 WL 278107 (Fla. Mar. 22, 2001), the Florida Supreme Court held that sentencing under the PRRA is not applicable to the crime of burglary of an unoccupied dwelling. In this case Mr. Dinnocenzo was charged with burglary of an unoccupied motor home; hence, the PRRA cannot be used to enhance his sentence. Accordingly, we reverse Mr. Din-nocenzo’s sentence and remand for resen-tencing.
Reversed and remanded for resentenc-ing.
SALCINES and STRINGER, JJ., concur.